DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 (and dependent claims 2-7 dependent thereon), lines 2-4, the limitation “the first dielectric layer being made of a single dielectric material having a uniform composition throughout the first dielectric layer” is not supported by the original disclosure.  It is noted that the present application supports the first dielectric layer 104 “uniform” composition throughout the dielectric layer as claimed.
However, for the examination purpose and based on paragraph [0038] of the present application, the limitation “the first dielectric layer being made of a single dielectric material having a uniform composition throughout the first dielectric layer” is assumed as a single dielectric layer comprising a same dielectric material throughout the dielectric layer.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 Independent claim 1 (and dependent claims 2-7 dependent thereon), lines 2-4, the limitation “the first dielectric layer being made of a single dielectric material having a uniform composition throughout the first dielectric layer” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Nowhere in the original disclosure describes the fabricating conditions (i.e., parameters, temperatures, pressure, etc.) which are used in the process for making a dielectric layer “having a uniform composition throughout the first dielectric layer” as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boyanov (US 2014/0117558).
Regarding claim 1, Boyanov (Figs. 2I and 5B) discloses a device comprising: a first conductive structure “Fill Metal” within a first dielectric layer (combining “Base Insulator” and “cap”), the first dielectric layer being made of a single dielectric material (i.e., “the base and cap layers may comprise… the same or different materials”, see [0025]) having a uniform composition throughout  the first dielectric layer (see assumption in 112 rejection above), a sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure is below the topmost surface of the first dielectric layer, and wherein a slope of the sidewall of the first conductive structure “Fill Metal” is different from a slope of the sidewall of the first dielectric layer (see Fig. 5B and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I); a second dielectric layer “Base Insulator” over the first dielectric layer, wherein a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer; and a second conductive structure “Fill Metal” within the second dielectric layer, wherein the second conductive structure is in physical 
Regarding claims 2-4, Boyanov (Figs. 2I and 5B) further discloses: an etch stop layer “EMM Layer” between the first dielectric layer and the second dielectric layer, wherein the etch stop layer is in physical contact with the topmost surface of the first conductive structure; the second conductive structure extends through the etch stop layer; and the slope of the sidewall of the first conductive structure “Fill Metal” is greater than the slope “Asymmetric Taper” of the sidewall of the first dielectric layer (also see Fig. 5B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov (US 2014/0117558).
Boyanov does not disclose: the topmost surface the first conductive structure is disposed at a first depth approximately equal to 10 nm (claim 6) below the topmost surface of the first dielectric layer, wherein a bottommost surface the first conductive structure is disposed at a second depth approximately equal to 55 nm (claim 7) below 
However, Boyanov does disclose that a first depth from the topmost surface the first conductive structure to the topmost surface of the first dielectric layer and a second depth from a bottommost surface the first conductive structure to the topmost surface of the first dielectric layer can be varied ([0025]).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore, it would have been obvious to have a ratio of the first depth to the second depth in a range as claimed because the first depth from the topmost surface the first conductive structure to the topmost surface of the first dielectric layer and the second depth from a bottommost surface the first conductive structure to the topmost surface of the first dielectric layer can be optimized during routine experimentation according to the requirements of the conductivities which are desired for the conductive structures.
Claims 8-12, 14, 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov (US 2014/0117558) in view of Wada et al (US 2009/0206491).
combining “Base Insulator” and “cap”), the first dielectric layer comprising a first dielectric material having a first composition (i.e., “the base and cap layers may comprise… the same or different materials” [0025]), wherein the first conductive structure and the second conductive structure are in physical contact with the first dielectric material having the first composition, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below a topmost surface of the first dielectric layer, and wherein a first portion of the first dielectric layer interposed between the first conductive structure and the second conductive structure has a trapezoidal shape (“Asymmetric Taper” provided on both sides of “cap”, see Fig. 5B and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I); a second dielectric layer “Base Insulator” over the first dielectric layer, wherein a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer; and a third conductive structure “Fill Metal” embedded in the second dielectric layer, wherein the third conductive structure is in physical contact with the topmost surface of the first conductive structure and the first portion of the first dielectric layer, wherein the third conductive structure “Fill Metal” is in physical contact with the first dielectric material having the first composition, and wherein a surface of the first portion of the first dielectric layer not covered by the third conductive structure is covered by a dielectric material “EMM Layer” ([0031]).

However, Wada (Fig. 13A) teaches a device comprising an entirety of each of sidewalls of the first portion 9c of the first dielectric layer is planar.  Accordingly, it would have been obvious to modify the device of Boyanov by forming an entirety of each of sidewalls of the first portion of the first dielectric layer being planar in order to improve the embedding property of the wiring material, as taught by Wada ([0112]).
Regarding claims 9-12 and 14, Boyanov (Figs. 2I and 5B) further discloses: an etch stop layer “EMM Layer” between the second dielectric layer and each of the first conductive structure and the second conductive structure, wherein a top surface of the etch stop layer is below the topmost surface of the first dielectric layer; the bottommost surface of the second dielectric layer “Base Insulator” is below a topmost surface of the etch stop layer “EMM Layer”; the etch stop layer is in physical contact with a sidewall of the third conductive structure “Fill Metal”; the first conductive structure has a sloped sidewall (see Fig. 5B, and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I); and the first conductive structure is a first conductive line of an interconnect structure; the second conductive structure is a second conductive line of the interconnect structure; and the third conductive structure is a conductive via of the interconnect structure.
Regarding claim 21, Boyanov (Figs. 2I and 5B) discloses a device comprising: a first conductive structure “Fill Metal” and a second conductive structure “Fill Metal” extending into a first dielectric layer (combining “Base Insulator” and “cap”), the first dielectric layer comprising a first dielectric material having a first composition (i.e., “the base and cap layers may comprise… the same or different materials” [0025]), a first sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, a second sidewall of the first dielectric layer extending from a sidewall of the second conductive structure to the topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below the topmost surface of the first dielectric layer, wherein a slope of the sidewall of the first conductive structure “Fill Metal” is different from a slope “Asymmetric Taper” of the first sidewall of the first dielectric layer (see Fig. 5B and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I), and wherein a slope of the sidewall of the second conductive structure is different from a slope “Asymmetric Taper” of the second sidewall of the first dielectric layer (“Asymmetric Taper” provided on both sides of “cap”, see Fig. 5B and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I); a second dielectric layer “Base Insulator” over the first dielectric layer, the first conductive structure and the second conductive structure, wherein the second dielectric layer extends below the topmost surface of the first dielectric layer; and a third conductive structure “Fill Metal” extending through the second dielectric layer, wherein a bottom surface of the first conductive structure and a bottom surface of the third conductive structure are in physical contact with the first dielectric material having the first composition, and wherein the third conductive structure is in physical contact with an interface between the topmost surface of the first conductive structure and the first sidewall of the first dielectric layer.

However, Wada (Fig. 13A) teaches a device comprising an entirety of an interface between the third conductive structure 9 and the first dielectric layer (3, 9c) is planar.  Accordingly, it would have been obvious to modify the device of Boyanov by forming an entirety of an interface between the third conductive structure and the first dielectric layer being planar in order to improve the embedding property of the wiring material, as taught by Wada ([0112]).
Regarding claims 22 and 26, Boyanov (Figs. 2I and 5B) further discloses: a width of the first conductive structure decreases as the first conductive structure extends into the first dielectric layer (see Fig. 5B); and an etch stop layer “EMM Layer” between the first dielectric layer and the second dielectric layer, wherein the etch stop layer is in physical contact with the topmost surface of the first conductive structure, the topmost surface of the second conductive structure, the topmost surface of the first dielectric layer, the first sidewall of the first dielectric layer and the second sidewall of the first dielectric layer.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov and Wada et al as applied to claim 8 above and further in view of Uh et al (US 2001/0055842).
Boyanov does not disclose the first conductive structure is a first gate electrode, the second conductive structure is a second gate electrode, and the third conductive structure is a contact. 
Ex parte Masham, 2 USPQ2d 1647. Accordingly, it would have been obvious to apply the first and second conductive structures of Boyanov as the first and second gate electrodes and the third conductive structure as a contact because it is an intended use to form MOSFET structures, as taught by Uh.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov and Wada et al as applied to claim 21 above and further in view of Inaba et al (US 2014/0061929) 
Regarding claim 23, Boyanov does not disclose a width of the third conductive structure decreases as the third conductive structure extends into the second dielectric layer.
However, Inaba (Fig. 3) teaches a width of a conductive structure decreases as the conductive structure extends into a dielectric layer for improving the embeddability of the material of the conductive plug line and reducing a void incidence rate in the conductive plug line ([0042]). Accordingly, it would have been obvious to modify the device of Boyanov by forming a width of the third conductive structure decreases as the third conductive structure extends into the second dielectric layer in order to improve the embeddability of the material of the first metal line and reducing a void incidence rate in the first metal line. 

However, Inaba (Fig. 3) teaches the angle of inclination of the sidewall of the metal plug line 50 is approximately equal to 87 degrees for improving the embeddability 
of the material of the conductive plug line and reducing a void incidence rate in the conductive plug line ([0042]). Accordingly, it would have been obvious to form the first angle of inclination of the sidewall of the first metal line being approximately equal to 87 degrees in order to improve the embeddability of the material of the first metal line and reducing a void incidence rate in the first metal line. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,510,666 in view of Boyanov (US 2014/0117558). 

Regarding independent claim 8, claim 8 of U.S. Patent ‘666 claims a device comprising: a first conductive structure and a second conductive structure embedded in a first dielectric layer, the first dielectric layer comprising a first dielectric material having a first composition, wherein the first conductive structure and the second conductive structure are in physical contact with the first dielectric material of the first dielectric layer, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below a topmost surface of the first dielectric 
Regarding independent claim 21, claims 8 and 12 of U.S. Patent ‘666 claim a device comprising: a first conductive structure and a second conductive structure extending into a first dielectric layer, the first dielectric layer comprising a first dielectric material having a first composition, a first sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, a second sidewall of the first dielectric layer extending from a sidewall of the second conductive structure to the topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below the topmost surface of the first dielectric layer (column 10, claim 8, lines 8-15), wherein a slope of the sidewall of the first conductive structure is different from a slope of the first sidewall of the first dielectric layer, and wherein a 
Neither independent claims 1, 8 nor 21 claims a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer.
However, Boyanov (Fig. 2I) teaches a device comprising a bottommost surface of a second dielectric layer “Base Insulator” is below the topmost surface of the first dielectric layer (combination of “Base Insulator” and “Cap”).  Accordingly, it would have been obvious to form a bottommost surface of the second dielectric layer below the topmost surface of the first dielectric layer in order to form the third conductive layer (claims 8 or 21) having a bottommost surface disposed below the topmost surface of the first dielectric layer that would reduce the thickness of the device.  
Dependent claims 2-7, 9-14 and 22-26 in the present application are either broader version of claims 8-14 in U.S. Patent ‘666 or are obvious variations thereof.  .  
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
112, first paragraph rejection
Applicant (pages 7-8 of remark) argues that the limitation the first dielectric layer being made of a single dielectric material having a uniform composition throughout the first dielectric layer” as recited in claim 1 is supported by paragraph [0038]) of the original specification.
This argument is not persuasive because paragraph [0038] supports the first dielectric layer 104 formed of a single dielectric material of FSG, but nowhere in such paragraph supports that the first dielectric layer 104 must have “a uniform” composition throughout the dielectric layer as claimed.  Furthermore, nowhere in such paragraph describes any process steps for forming such a uniform composition dielectric layer.

Rejections under Boyanov
Claim 1
Applicant (pages 9-10 of remark) argues that Boyanov does not suggest “the first dielectric layer being made of a single dielectric material having a uniform composition throughout the first dielectric layer” as recited in claim 1 because the “Base insulator” and “Cap” is a graduation of a single layer provided by a single deposition method.
“still other embodiment[s]” ([0025]) which is not relied on for teaching a first dielectric layer made of a single dielectric material as claimed, but rather a different embodiment comprising a single dielectric layer having “a bilayer configuration that includes a base layer and a cap layer” and “the base and cap layers may comprise… the same…materials” ([0025]) is relied on for teaching a first dielectric layer made of a single dielectric material as claimed.  It is noted that there is no different between “the first dielectric layer” as claimed and the single dielectric layer comprising “a bilayer” disclosed in Fig. 2I of Boyanov because they both include a same dielectric material throughout the dielectric layer.

Claims 8 and claim 21
Applicant’s arguments with respect to claims 8 and 21 (pages 11-12 of remark) have been considered but are moot because the new reference is applied in the new ground of rejection (see ground rejection for more details).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHAT X CAO/           Primary Examiner, Art Unit 2817